FEERICK LYNCH MACCARTNEY & NUGENT§

ATTORNEYS AT LAW

ROCKLAND COUNTY OFF!CE
96 SOUTH BR'OADWAY
SOUTH NYACK, NEW YORK 10960
TEL. 845-353»2000 FAX. 845»353-2789

DENNlS E.A. LYNCH ]ENNIFER M. FEER[CK
DONALD _I FEEP\]CK, ]R. STEPHEN M. HONAN*+
J- DAVID MACCARTNEY. ]R- oRANGE couNTY omce \vEsTcHEsTER couNTY ori=ica ALAK SHAH*
BRIAN D- NUGENT* soEPoTsTREET, SulTEzoz zstAlN sTREET. sulTE.uo PATRICK A~ KNOWLES*
MARY E~ MARZOLLA"‘ wAsHlNoToNvlLLE.NEwYoa)<10992 leTE PLAle.NEW Yoru< mm }CHN J~ K@LESAR 111

PATRICK }. MCGORMAN

(Nm h)r ten icc u[j)a])m) (Nul fur service ofpnpers)

 

OF COUNSEL
DONALD ). ROSS
DAVID ]. RESNICK
KEVIN F. HOBBS
MICHAEL K. STANTON, JR. All correspondence must be sent to Ruckland County Office

*LICENSED ALSO lN NE\X/ jERSEY

www.flmpllc.com
+LIC,ENSED ALSO m C.ONNECTlC.uT

October 29, 2018
Vz`a E-Filing

Hon. Judith C. McCarthy

United States Magistrate Judge

South District of New York

300 Quarropas Street

White Plains, New York 10601-4150

Re: National Association for the Advancement of Colored People,
v. East Ramapo Central School District
Docket No. 17 Civ. 8943

Dear Judge McCarthy:

This letter will supplement my letter communication to Your Honor dated October 26,
2018. In a good faith effort to resolve this issue, I met with Rabbi Oshry yesterday as l could not
meet with him sooner as he observes the Jewish Sabbath. Based upon that Meeting, I write to
suggest that a Pre-l\/lotion Conference may be appropriate for several reasons

First, Rabbi Oshry indicates he was not been personally served with any Subpoena on
October 9, 2018 or at any other date. Counsel for Plaintiffs’ letter dated October 25, 2018
(frfteen days after reported service) does not confirm any waiver of objections to the Subpoena
under FCRP 45(d)(2)(B). Deeming any waiver is “a form of sanction” and a very “harsh
sanction” at that (1221122 Ontario Ltd. v. TCP Water Sols., lnc., 201 WL2516531, at *3 (N.D.
lll. January 23, 2011), Rabbi Oshry should not be effectively so sanctioned lt is clear that
Discovery sanctions can only be imposed where a “party displays willfulness, bad faith or fault.”
(Am Nat. Bank & Trust Co. v. Equitable Life, 406 F.3d 867, 877 (7th Cir. 2005)). Rabbi 0shry
has displayed none, he is not a Party and not having been served with any Subpoena has time to
object to the Subpoena and to move to quash as his time to do so has not begun to run.

FEERICK LYNCH MACCARTNEY & NUGENT, Est.
OCTOBER 29, 2018
PAGE Two

Second, from my limited contact with Rabbi Oshry yesterday, it is apparent that he needs
an interpreter to understand any documents or questions in English. Moreover, from my brief
meeting with Rabbi Oshry yesterday, there seems to be some uncertainty or confusion on his part
with regard to certain matters that may have a bearing on the alleged non-compliance issues
presented by opposing Counsel.

Third, Rabbi Oshry (with a brother also known as Rabbi Oshry) is a non-party and claims
by someone else that a Rabbi Oshry “recruited potential candidates for the Board” (October 25,
2018 correspondence of Attorney Salomon) may involve a recognized religious privilege (in re
Six Grand Jurv Witnesses, 979 F.2d 939, 943 (2d Cir. 1992) and also suggests that Plaintiffs are
involved more in a “fishing expedition” than seeking relevant testimony from this particular non-
party. (Henrv v. Morgan’s Hotel, 216 WL303114, at *2 (S.D.N.Y, January 25, 2016)(collecting
cases).

Therefore, should there be any basis to conclude a Subpoena was properly served upon
Rabbi Oshry (Which is disputed) a Pre-Motion Conference would be the appropriate place for
those issues to be considered by this Court.

Respec fu y `submitted,

DEAL/sd
cc: All Counsel ( Via ECF)

 

